UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 17, 2015 CHROMADEX CORPORATION (Exact name of registrant as specified in its charter) Commission File Number:000-53290 Delaware (State or other jurisdiction of incorporation) 26-2940963 (IRS Employer Identification No.) 10005 Muirlands Boulevard Suite G Irvine, California, 92618 (Address of principal executive offices, including zip code) 949-419-0288 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 17, 2015, the Board of Directors of ChromaDex Corporation (the “Company”) increased the base salary of Troy Rhonemus, the Company’s Chief Operating Officer, from $180,000 to $190,000, an increase of 5.6%. Mr. Rhonemus’ base salary increase is effective as of March 17, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHROMADEX CORPORATION Date:
